Citation Nr: 1111657	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  10-27 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a disability evaluation in excess of 70 percent for the service-connected psychological reaction with moderate anxiety. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to August 1970.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2010 by the RO.  


FINDING OF FACT

On February 17, 2011, prior to the promulgation of a decision in this appeal, a written statement from the Veteran indicating that she was withdrawing the appeal as to her claim for an evaluation in excess of 70 percent for the service-connected psychological reaction with moderate anxiety, was received by VA.    


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for a disability evaluation in excess of 70 percent for the service-connected psychological reaction with moderate anxiety are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2010).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On February 17, 2011, prior to the promulgation of a decision, a written statement was received from the Veteran.  In this statement, the Veteran stated her intent to withdraw the pending appeal as to her claim for a disability evaluation in excess of 70 percent for the service-connected psychological reaction with moderate anxiety. 

Hence, as there is no allegation of error of fact or law remaining for appellate consideration on this matter, the Board does not have jurisdiction to consider an appeal in this matter, the appeal is dismissed. 


ORDER

The appeal of the claim for a disability evaluation in excess of 70 percent for the service-connected psychological reaction with moderate anxiety is dismissed.   



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


